Citation Nr: 0517261	
Decision Date: 06/24/05    Archive Date: 07/07/05

DOCKET NO.  03-23 254	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to an initial rating in excess of 50 percent for 
major depression.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. D. Jackson, Counsel




INTRODUCTION

The veteran served with the Puerto Rico National Guard from 
March 1972 to January 1979.  This matter comes to the Board 
of Veterans' Appeals (Board) on appeal from rating decisions 
by the San Juan, Puerto Rico, Regional Office (RO) of the 
Department of Veterans Affairs (VA).  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

A VA examination was conducted in April 2003.  Since then, 
the veteran has indicated that his symptoms have increased in 
severity.  The veteran has submitted private medical records 
dated between June and October 2003.  The examiner in August 
2003 indicated that the veteran had severe depression and was 
unable to work due to depression.  This is in contrast to the 
mild symptomatology that was noted at the VA examination in 
April 2003.  In light of evidence of increased 
symptomatology, a contemporaneous examination should be 
conducted.  When a claimant alleges that his or her service-
connected disability has worsened since the last examination, 
a new examination may be required to evaluate the current 
degree of impairment.  See Snuffer v. Gober, 10 Vet. App. 
400, 403 (1997).  

In view of the above, the case is remanded to the RO via the 
AMC in Washington DC for the following:

1.  Obtain current VA and private 
treatment records.

2.  The veteran should be afforded a VA 
examination to determine the severity of 
his service-connected major depression.  
The examiner is asked to report on the 
presence or absence of the specific 
symptoms in the general rating formula 
for mental disorders, a copy of which may 
be found in the July 2003 statement of 
the case, pp. 7-8.  The examiner should 
also comment on degree, if any, of 
industrial/occupational and social 
impairment produced by the service-
connected major depression.  The examiner 
must review the additional medical 
records and assign a Global Assessment of 
Functioning Score, if possible, and 
explain what the assigned score 
represents.  A complete rationale for any 
opinion expressed must be provided.  The 
claims folder should be made available to 
the examiner for review in conjunction 
with the examination, including the 
private medical reports, and the examiner 
should acknowledge such review in the 
examination report.

3.  If the benefit sought on appeal 
remains denied, the appellant and the 
appellant's representative should be 
provided with a supplemental statement of 
the case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence and applicable 
law and regulations considered pertinent 
to the issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.

By this remand, the Board intimates no opinion as to the 
ultimate outcome of this case.  The appellant need take no 
action unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	CONSTANCE B. TOBIAS
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




